                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  EL DORADO DIVISION

THEOTIS HILDEBRAND                                                                          PLAINTIFF


v.                                      Case No. 1:19-cv-1006


LT. PAUL KUGLER; SGT. J. COTTON;
CORPORAL HIGHTOWER; SGT. JOHNNY
WARD; CAPTAIN MITCHAM; RICKY ROBERTS;
NURSE RICE; MIKE LOFTIN; FRANK HASH;
LT. STEVEN GREEN; and CHARLIE PHILLIPS                                                 DEFENDANTS

                                                ORDER

        This is a civil rights action brought pursuant to 42 U.S.C. § 1983. Plaintiff is an inmate

currently incarcerated at the Union County Jail. The Court referred this case to the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas, for the

purpose of conducting preservice screening pursuant to the Prison Litigation Reform Act, 28

U.S.C. § 1915A. Before the Court is Judge Bryant’s Report and Recommendation on the matter.

(ECF No. 7). Judge Bryant recommends that Plaintiff’s claims brought pursuant to section 1983

for improper grievance procedures at the Union County Jail be dismissed without prejudice

because inmates do not have a constitutionally protected right to a grievance procedure. Buckley

v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993).

        Plaintiff has filed objections to the Report and Recommendation. However, Plaintiff

admits that Judge Bryant’s recommendation is both legally and factually correct. Plaintiff states

that he is objecting to preserve this issue for appeal. Specifically, Plaintiff contends that it is unfair

to require prisoners to exhaust their administrative remedies but deny them a conditionally

protected grievance procedure and that this issue should be brought in front of an appellate court.
Because Plaintiff admits that Judge Bryant’s finding was correct, the Court adopts the Report and

Recommendation (ECF No. 7) in toto. Accordingly, Plaintiff’s claims for improper grievance

procedures at the Union County Jail are hereby DISMISSED WITHOUT PREJUDICE.

Plaintiff’s other claims remain for service and further consideration.

       IT IS SO ORDERED, this 15th day of May, 2019.


                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                 2
